Citation Nr: 1609217	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a cardiovascular disorder, previously addressed as aortic valve disease with bradycardia, arrhythmia, and left bundle branch block. 

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

The Board previously addressed this case in July 2011 and July 2014, at which times, the Board, in pertinent part, remanded the claim for additional development, including so that VA examinations could be provided.  The case is now returned for appellate review.

With respect to the service connection claim for a psychiatric disorder, the disability has been recharacterized as a claim for an acquired psychiatric disorder to include anxiety, depression, and PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim).  During the course of the second remand, the RO granted service connection for a general anxiety disorder in a November 2014 decision.  As there remains no case or controversy regarding the service connection claim for a psychiatric disorder, as it pertains to a general anxiety disorder, that issue is no longer in appellate status.  However, the Veteran's representative listed service connection for PTSD as remaining on appeal on an October 2015 post-remand brief, and argued that service connection for PTSD should be granted, as well.  For reasons discussed in more detail below, the service connection claim for PTSD is remanded to the RO.

Also during the remand, in November 2014, the RO granted a separate 10 percent rating for left knee instability, effective September 11, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Prior rating decisions in June 1995 and January 2009 show, however, that the Veteran's left knee disability had been evaluated as 10 percent disabling under Diagnostic Code 5257 since April 21, 1995.  It appears that a higher rating for the left knee based on both instability and limitation of motion was considered in these prior rating decisions.  In the November 2014 rating decision, the RO, in effect, changed the diagnostic code that had been used for the knee from Diagnostic Code 5257 to Diagnostic Code 5003-5260 for limitation of motion; and assigned the separate rating of 10 percent under Diagnostic Code 5257, effective September 11, 2014.  The Board will consider as part of this claim whether a separate rating for instability of the left knee is warranted prior to September 11, 2014; and whether an increased rating based on both limitation of motion and instability of the left knee is warranted. 

As previously noted on the July 2014 remand, the issue of entitlement to an increased rating for neuropathy and nerve damage of the bilateral lower extremities has been raised by the record via testimony submitted by the Veteran at the April 2011 Board hearing.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for PTSD and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's left knee disability is manifested by no more than slight instability and limitation of motion due to pain and arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for left knee degenerative arthritis based on limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2015).

2.  Effective September 9, 2008, the criteria for a 10 percent rating, but no higher, for left knee degenerative arthritis based on instability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in September 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The September 2008 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the September 2008 letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided him with VA examinations in October 2008, August 2011, and September 2014 to evaluate his left knee disability.  The examination reports adequately address all the necessary criteria for rating the claim.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating for the left knee disability and sought to identify any pertinent evidence not currently associated with the claim.  In addition the Veteran volunteered his treatment history and symptoms.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Increased Rating for Left Knee Disability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Service connection was originally granted for left knee internal derangement in a May 1971 rating decision, rated as 0 percent disabling by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5299.  Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20.  In June 1995, the RO granted an increased rating of 10 percent for the left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran filed his present increased rating claim for his left knee disability in September 2008.  In the January 2009 rating decision on appeal, the RO kept the diagnostic code the same as 5257, but noted that the Veteran's 10 percent rating for the left knee was based on limitation of motion.  The RO also noted that an increased rating was not warranted for the left knee disability based on limitation of motion or instability.  In addition, as noted in the introduction, the RO in a November 2014 rating decision indicated that it was granting a separate 10 percent rating for left knee instability, effective September 11, 2014.  The RO also officially changed the diagnostic code the Veteran's left knee had been rated under since 1995 to Diagnostic Code 5003-5260 based on limitation of motion due to arthritis.

The Board will consider whether the Veteran can receive higher ratings for his left knee under all applicable diagnostic codes.  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe. 

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  The VA General Counsel  has held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is considered a major joint. 38C.F.R. § 4.45. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

An October 2008 VA examination report shows the Veteran indicated weakness, swelling, and giving way in the left knee.  He also described pain that was both localized and aching and cramping, at a level of 8 out of 10, that could be elicited by physical activity.  He denied seeking any treatment for the knee.  On objective evaluation the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination of the left knee revealed crepitus; there was no genu recurvatum and locking pain.  Range of motion of the left knee was from 0 degrees of extension to 105 degrees of flexion, with pain occurring at 100 degrees.  The left knee joint function was additionally limited by pain after repetitive use, but not fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degree of motion.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits, as well.  In addition, the medial and lateral meniscus test of the left knee was normal.  Left knee x-ray examination showed degenerative arthritis changes.  The diagnosis was degenerative arthritis of the left knee joints.  Subjective factors included the Veteran's reports of pain and joint stiffness following injury.  The objective factors were x-rays showing degenerative arthritis and decreased range of motion.

The Veteran testified at the Board hearing in April 2011 that he experienced his knee giving out on him when walking.  See April 2011 Board videoconference hearing transcript, p. 11.  The Veteran indicated that his instability was almost a daily occurrence and that he would fall because of his left knee about three to four times a week.  Id. at 15-16.  He also mentioned that he used a cane.  Id. at 17.  He stated that his knee felt looser than it used to be at the time of his examination in 2008.  Id. at 21.  In addition, he noted that his left knee motion was limited by pain.  Id. at 22.

An April 2011 VA treatment telephone note shows the Veteran reported chronic left knee pain, which increased when standing and walking.  He also indicated that he wanted an x-ray of his left knee.  An April 2011 addendum report notes that the Veteran's x-ray looked "ok" with no abnormalities.  It was recommended that the Veteran rest and ice/heat his knee and if there was no improvement in two to three weeks, an MRI should be provided.

The Veteran underwent a VA examination for the left knee in August 2011.  He reported that his left knee joint had become worse since his last examination n that there was pain and weakness and the left knee would give way at times.  He also indicated that he had swelling and tenderness and described a constant throbbing pain.  He noted that he had to use a cane during flare-ups.  He indicated that prolonged sitting, bending, standing, and walking made the knee pain worse.  On physical examination the left knee was tender to palpation along the medial and lateral joint lines.  There was no erythema, edema, increased warmth or effusion.  Range of motion showed flexion from 0 to 118 degrees with pain at 0 degrees.  There was a moderate amount of crepitus present during range of motion testing.  The knee was stable to varus and valgus force.  There was negative anterior drawer, posterior drawer, Lachman and McMurray's testing.  It was noted that a previous x-ray of the left knee in April 2011 showed that joint spaces were well-maintained.  The patellofemoral joint also was within normal limits without evidence of effusion.  The diagnosis was degenerative joint disease of the left knee.  A supplemental opinion in August 2012 notes that a goniometer was used for the left knee examination.  The examiner also noted that it would be difficult to measure a precise 118 degrees of flexion as noted without the use of a goniometer.

A September 2014 VA examination report shows that the Veteran complained of worsening left knee pain and instability and noted that he would fall down on occasion due to his left knee.  His knee also would pop and grind with movement.  He noted that his left knee would flare up with increased physical activity, and that this would manifest as increased pain and stiffness.  The examiner commented that the Veteran's knee was not flared on present examination; thus it was not possible to state with accuracy what the actual range of motion of the knee would be with flare-ups without resorting to mere speculation.  On objective evaluation, left knee flexion was to 130 degrees, with painful motion beginning at 125 degrees.  Left knee extension was from 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion after repetitive-use testing.  There was less movement than normal, weakened movement, and pain on movement in the left knee.  There also was tenderness or pain to palpation for joint line or soft tissue in the left knee.  Muscle strength testing showed 4/5 in the left knee with active movement against some resistance.  Joint stability testing showed 0 to 5 millimeters of left medial-lateral instability.  There also was moderate bilateral knee crepitance with movement.  X-rays showed mild patellofemoral degenerative joint disease and lateral patellar tilting only.

In evaluating the medical evidence of record, the Board finds that a rating higher than 10 percent for the left knee based on limitation of motion due to arthritis is not warranted.  While the left knee shows limited flexion in the left knee due to pain, the left knee flexion is not limited enough to warrant a 10 percent rating under Diagnostic Code 5260, i.e., flexion is not limited to at least 45 degrees.  There also is no medical evidence showing any limitation of extension of the left knee, even after repetitive use to warrant a compensable rating under Diagnostic Code 5261.  

As for the separate compensable rating for left knee instability that was assigned in the November 2014 rating decision, the Board finds that the effective date for the left knee instability should be the date of the claim on September 9, 2008.  This is consistent with the Veteran's subjective complaints of left knee instability.  As for a rating higher than 10 percent, in the September 2014 VA examination, the joint stability testing showed 0 to 5 millimeters of left medial-lateral instability; thus instability has not been shown to be more than slight.  Previous objective evaluations did not show any subluxation or instability of the left knee.  Therefore, a rating higher than 10 percent is not warranted under Diagnostic Code 5257.

In considering whether compensable ratings might be assigned for the service-connected left knee disability under other diagnostic codes, there is no history of dislocated semilunar cartilage; so a rating under Diagnostic Code 5258 is not warranted.  There also is no history of left knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply.  In addition, there is no evidence of ankylosis of the left knee to warrant a rating under Diagnostic Code 5256; and no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262. 

The evidence shows that the Veteran has complained of painful motion of the left knee due to arthritis and instability.  Other than limitation of motion and some muscle weakness, there was not shown to be any additional limitations due to repetitive use of the left knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the left knee disability.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is competent to report symptoms associated with his left knee disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his left knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the left knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher 10 percent for the left knee instability, but notes that the effective date for the 10 percent rating should be September 9, 2008.  The Board also denies an increased rating higher than 10 percent for limitation of motion of the left knee due to arthritis.  To the extent that the Veteran contends entitlement to a higher rating for his left knee disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

III.  Extraschedular Consideration

The evaluations of the Veteran's left knee disability do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's left knee disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the left knee disability is manifested by slight instability and painful motion due to arthritis.  These manifestations are contemplated by the 10 percent ratings assigned under Diagnostic Codes 5257 and 5260, respectively.  Thus, there are no manifestations of the Veteran's left knee disability not accounted for in evaluating them under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

The available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's left knee disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In this case, all symptoms and functional impairment associated with the Veteran's left knee disability have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  The adequacy of the combined evaluation of the Veteran's service-connected disabilities has not been raised.  Accordingly, the evaluations of the Veteran's left knee disability do not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

IV.  TDIU Consideration

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO granted entitlement to a TDIU in a January 2016 rating decision with an effective date of September 11, 2014.  The Veteran noted on his formal TDIU claim in November 2015 that his employment history was in self-employed scrap hauling and that he last worked full-time in June 2010.  He further noted that he became too disabled to work due to his service-connected back and anxiety disorder in June 2015.  The September 2014 VA examination notes that the Veteran's left knee disability would limit his ability to perform prolonged walking and repetitive squatting or climbing.  Previous examination in August 2011 shows the Veteran was retired and not working, and also notes some physical limitations due to the left knee, but does not indicate that the Veteran was unemployable as a result of his left knee disability.  The October 2008 VA examination report also notes functional impairment due to the left knee disability, but does not show that the Veteran was unemployable as a result of his left knee disability.  As such, the issue of entitlement to a TDIU prior to September 11, 2014 has not been raised by the record, in conjunction with the Veteran's left knee disability increased rating claim.
ORDER

Entitlement to a rating in excess of 10 percent for degenerative arthritis based on limitation of motion of the left knee is denied. 

Entitlement to a rating of 10 percent, but no higher, for degenerative arthritis based on instability of the left knee is granted, effective September 9, 2008, subject to the rules governing the payment of monetary benefits.


REMAND

As noted in the introduction, although the RO granted service connection for a generalized anxiety disorder in November 2014, during the course of the remand, the Veteran's representative asserted on an October 2015 appellant brief that the Veteran also should be granted service connection for PTSD, as part of his service-connected generalized anxiety disorder.  The Veteran's representative noted that the VA examiner on examination in September 2014 had indicated that the Veteran had symptoms of PTSD.  

The last time the RO addressed this case was in the November 2014 rating decision, which granted service connection for a generalized anxiety disorder.  The Veteran subsequently underwent another VA psychiatric examination in January 2016, which did not specifically address whether the Veteran had PTSD, but noted the Veteran's psychiatric symptoms.  Given that the Veteran's representative is contending that the Veteran should still be granted service connection for PTSD, it does not appear that his claim has been fully satisfied.  The RO has not readjudicated the matter since the additional relevant evidence has been added to the file; this must be remedied on remand.

Also, an examination provided in September 2014 notes that the Veteran did not have PTSD under the DSM-5.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).

The Board remanded this claim in July 2011 and July 2014, prior to the rule promulgated by the Secretary and becoming effective in August 2014.  Since the Secretary did not intend for the DSM-5 to apply in pending cases, the DSM-5 does not apply to the present case.  A supplemental opinion is warranted to determine whether the Veteran has a diagnosis of PTSD under DSM-IV.

Regarding the service connection claim for the heart disability, the VA examiner in September 2014 did not adequately explain why there was insufficient medical evidence of a heart disability in the 1970s.  Specifically the VA examiner noted in the Veteran's history that the Veteran had complaints of chest pain and tachycardia in his military service, and after service in 1970 developed hypertension and chest pain.  He also was apparently diagnosed with a myocardial infarction in 1971 or 1972.  In addition he was hospitalized at the Dallas VAMC in February 1973 after an ECG revealed a pattern consistent with left ventricular strain.  A repeat ECG was interpreted as being suggestive of myocardial disease.  Follow-up ECGs in June 1973 and August 1973 were normal, however.  In October 1974 an ECG was noted as showing minor St-T wave changes.  A diagnosis of psychophysiological cardiovascular reaction was provided.  The report further noted that in 1977, the Veteran was hospitalized in Durant, Oklahoma and an ECG showed changes consistent with myocardial ischemia and possible peri-myocarditis.  In 1995, an ECG showed sinus bradycardia with left bundle branch block.  The Veteran had a myocardial infarction in 1999 and a stent was placed in the right coronary artery.  The report further noted that in 2001 the Veteran was found to have a small defect in the distal anterior wall on a nuclear adenosine stress test that was likely related to ischemia.  Subsequent treatment records were also consistent with ischemia.  

In forming the opinion that the Veteran's present heart disease was not related to his military service, the examiner commented that there were no clinical notes or evaluations to accompany the findings in service, the Veteran's statement that he had a myocardial infarction in 1971 or 1972, the numerous VA evaluations in the early 1970s, or private findings in 1977.  Thus, the examiner determined that there were no cardiac complaints or studies until an ECG performed in 1995.  The examiner further noted that it appeared the Veteran had a myocardial infarction in 1999.  The examiner then determined that the Veteran's true cardiac problems seemed to stem from the late 1990s and were not clinically connected to his various complaints of tachycardia and chest pain during military service and in the 1970s.  

The Veteran reported on a previous claim in 1974 that he had a heart attack in 1971.  While there were no supporting records of this, lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).

However, in addition to the lay evidence, there also was medical evidence of heart problems in the 1970s.  The 1973 rating decision noted that an EKG showed left ventricular strain, not true angina; with a  differential diagnosis of functional flow murmur versus mild congenital lesion of aortic valve.  A July 1977 letter from a private physician notes that electrocardiograms had been performed showing changes consistent with myocardial ischemia and possible peri-myocarditis.  While the EKGs were not shown, a hospital bill for an EKG was added to the record.  A May 1988 VA hospital record also shows a history of myocardial infarction, which is consistent with the Veteran's reports that he had a heart attack in the 1970s.

The examiner did not give any credence to this medical evidence, and it is not clear why.  Therefore, the examination and opinion is inadequate.  In addition, given that service connection is now in effect for an anxiety disorder, the medical opinion should address whether the Veteran's heart disorder has been caused or aggravated by his anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing his service connection claim for PTSD and a heart disability, to include as secondary to his generalized anxiety disorder.  The letter should include the criteria for substantiating a service connection claim on a secondary basis.  

2.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for PTSD and a heart disability from the VAMCs in Oklahoma dated from August 2014 to present; and any relevant treatment records from the VAMC in Fort Worth.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Ask the Veteran to identify any additional treatment he has received for his PTSD and heart disability since his separation from military service.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed heart disability.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current cardiac disorders found to be present, e.g., aortic valve disease with bradycardia, arrhythmia, and left bundle branch block, or coronary artery disease, etc.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current heart disability had its clinical onset during active service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected anxiety disorder.

In making these assessments please consider all relevant treatment history of the Veteran dated since his military service in September 1969 to present, including the x-ray examination in service noting symptoms of chest pain and a provisional diagnosis of tachycardia, VA hospital records dated from February to March 1973 including a discharge diagnosis of probable aortic valve disease, etiology undetermined, a private medical statement dated in July 1977 noting that electrocardiogram (EKG) studies within the past few weeks revealed changes consistent with myocardial ischemia and possible peri-myocarditis, and the Veteran's testimony provided in support of the claim that he was first informed that he had high blood pressure in 1971 and he stated he had a heart attack in 1971 or 1972.  

Please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist, to ascertain if the Veteran presently has PTSD under DSM IV.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current PTSD had its clinical onset during active service or is related to any in-service disease, event, or injury.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected anxiety disorder.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the November 2014 Supplemental Statement of the Case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


